IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0163
                               Filed June 5, 2019


IN THE INTEREST OF E.W.,
Minor Child,

D.W., Father,
      Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Page County, Amy L. Zacharias,

Judge.



      The father appeals the termination of his parental rights to his child.

AFFIRMED.



      C. Kenneth Whitacre, Glenwood, for appellant father.

      Thomas J. Miller, Attorney General, and Meredith Lamberti, Assistant

Attorney General, for appellee State.

      Vicki R. Danley, Sidney, attorney and guardian ad litem for minor child.



      Considered by Potterfield, P.J., and Doyle and May, JJ.
                                            2


POTTERFIELD, Presiding Judge.

       The father appeals the termination of his parental rights to his child, E.W.,

born in 2017.1 The juvenile court terminated the father’s parental rights pursuant

to Iowa Code section 232.116(1)(e) and (h) (2018). The father only challenges

the sufficiency of the evidence supporting the grounds for termination.2

       We review termination proceedings de novo. In re L.T., 924 N.W.2d 521,

526 (Iowa 2019). “On appeal, we may affirm the juvenile court’s termination

order on any ground that we find supported by clear and convincing evidence.”

In re D.W., 791 N.W.2d 703, 707 (Iowa 2010).

       We choose to consider paragraph (h). It permits the juvenile court to

terminate a parent’s rights to their child if all of the following are established by

clear and convincing evidence:

               (1) The child is three years of age or younger.
               (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               (3) The child has been removed from the physical custody of
       the child’s parents for at least six months of the last twelve months,
       or for the last six consecutive months and any trial period at home
       has been less than thirty days.


1
  The mother’s parental rights were also terminated; she does not appeal.
2
  The father mentions in passing that the State failed to make reasonable efforts to
reunify him with E.W. The father does not indicate how this claim was preserved for our
review, and we have not found in the record where the father raised this issue to the
juvenile court before the termination hearing. See In re S.R., 600 N.W.2d 63, 65 (Iowa
Ct. App. 1999) (“[T]he [parent] had the obligation to demand other, different or additional
services prior to the termination hearing. [The parent] did not demand services other
than those provided, and for that reason, the issue of whether services were adequate
has not been preserved for appellate review.” (citations omitted)). Additionally, the
father does not articulate what additional services he believes he should have received
nor explained how such services would affect his ability to parent E.W. safely. See In re
S.B., No. 17-0221, 2017 WL 2184830, at *3 (Iowa Ct. App. May 17, 2017) (noting the
parent “mention[ed] reasonable efforts” but did “not identify what services were lacking,”
and concluding the court could “grant her no relief”). We do not consider this issue
further.
                                         3


              (4) There is clear and convincing evidence that the child
       cannot be returned to the custody of the child’s parents as provided
       in section 232.102 at the present time.

Iowa Code § 232.116(1)(h).      “At the present time” means at the time of the

termination hearing. See D.W., 791 N.W.2d at 707.

       The father disputes only the final element—whether E.W. could be

returned to his care at the time of the termination hearing in November 2018.

The father seems to rely upon the fact that E.W.’s removal from his care was

preceded by a voluntary out-of-home placement as evidence to show his

parenting was never determined to be unsafe by the Iowa Department of Human

Services (DHS) and, therefore, nothing prevented him from resuming care of

E.W.

       The father’s argument ignores that E.W. was initially temporarily removed

from both parents’ care in October 2017 upon concerns regarding the mother’s

limited understanding of basic parenting skills, including failing to support E.W.’s

head after being prompted and being unable to recognize when E.W. had a

fever, and both parents’ decision to allow known methamphetamine users to live

in the home with the child present. E.W. was returned to the father’s sole care in

mid-October, but this was short-lived. In mid-November, the father voluntarily

ceded care of E.W. to the child’s paternal aunt and uncle when he allowed

E.W.’s mother—whom DHS would not allow to live with E.W. and whose parental

rights were terminated to two other children; one of whom she allegedly injured

by throwing against a wall in anger—to live with him. DHS was not without

concerns about the father’s parenting at that time.
                                        4


      Though the mother moved out of the father’s home in January 2018, the

father agreed E.W. should continue living with the aunt and uncle.            The

placement became court-ordered in February 2018 after the father’s therapist

informed DHS the father had been “losing some time and not knowing how he

arrived at places.”   Although the father was free to see E.W. whenever he

wanted, he only saw the child twice in January. Additionally the family’s service

provider indicated concerns for the father’s “lack of anticipatory guidance and

basic knowledge regarding milestones and age appropriate expectations.”

      E.W. has reached new developmental milestones since the father initially

agreed to put E.W. in the aunt and uncle’s care, and DHS has had more of a

chance to observe the father’s parenting. As a result, new concerns regarding

the father’s ability to parent have arisen; he has not demonstrated he can be

solely responsible for providing the care for a mobile toddler. The father requires

prompting at visits to do both the necessary caretaking steps—checking and

changing E.W.’s diaper or feeding him—and the preventative—stopping E.W.

from crossing the street by himself. Despite the recommendation to do so, the

father did not participate in any parenting classes during the pendency of this

action. Additionally, the father does not have consistent housing to which E.W.

could return.   During the times the father had his own home, he allowed a

number of people to move in with him—even some he did not know well.

Similarly, the father’s therapist expressed concerns regarding his “revolving door”

of significant others. Based on the foregoing, we cannot say the father could

have resumed caring for E.W. at the time of the termination hearing.
                                         5


      Because the father does not challenge the court’s determinations pursuant

to subsection 232.116(2) or (3), we do not consider those elements. See In re

P.L., 778 N.W.2d 33, 40 (Iowa 2010) (stating the court “need not discuss” the

steps of the analysis the parent did not dispute). We affirm.

      AFFIRMED.